Laughlin, J. (dissenting):
The evidence shows that the plaintiff, who was about seventy years of age, was crossing the Bowery from west to east on the southerly line of Bleecker street at about eight o’clock in the evening on the 2d day of April, 1906, and was struck by a north-bound surface car on the third or fourth track in the Bowery from the westerly curb thereof. The. plaintiff testified : “ I crossed over the first, line of cars and the car was about two blocks away and I crossed over, and’ *691as I was getting over I couldn’t avoid it; the car came upon me and hit me upon the leg. * * * As I attempted to cross- this street I saw a car two blocks away, and I proceeded to cross. I did ■ not notice the car again before' it struck me, until it got nearly upon me. It was upon me, you might say; ” that the car was coming very fast and. she was about leaving the track, had only one step to take to clear the track when she discovered it near her and was unable to take that before the car caught her. The distance from the curb to the track upon which plaintiff was struck is not shown, nor may we take judicial notice that it is further than in other streets. The presumption is in favor of the judgment. It is incumbent upon the' appellant to show error. A policeman, whose attention was drawn to the plaintiff while she was crossing the street just before the accident, testified as follows: “ I saw her crossing the street just prior to being struck by the car. She was walking very slowly, very feebly.” Both the plaintiff and the police officer gave testimony tending to show that the gong was not sounded. The defendant neither offered any testimony nor explained its failure to call the motorman or conductor. In addition to the inference that might- properly be drawn by the jury from the appearance of the plaintiff on the stand, there was this evidence of her extreme age and that at the time she was walking slowly and very feebly. The court properly drew the attention of the jury to these facts and instructed them that the duty of ordinary care did not require such vigilance on her part as might be expected from a strong young person, and stated that the same care should not be expected of a child as of an adult, or from a feeble-minded person as from á strong-minded person, or from a person physically and mentally infirm as from one young, strong and alert,' and that plaintiff was only required to exercise reasonable care in view of her age and physical condition. Counsel for the defendant thereupon requested the court to instruct the jury that there was no evidence that the plaintiff was of infirm mind or had any physical impairment prior to the accident, to which the court responded, “ Gentlemen, yon have seen the plaintiff. Use your own judgment,” to which counsel- for- the defendant duly excepted. The plaintiff made no claim for damages on account of being infirm or weak-minded, and the discussion between counsel *692and the court on that subject could not have affected the question of damages, for the jury must have clearly understood the purpose of the court in alluding to the physical or meiital infirmity of a party. It was entirely unnecessary for the court to instruct the • jury that there was -no evidence that the plaintiff was mentally infirm at the time of the trial or physically infirm at the time of the accident as- requested. The. jurors, as fairly intelligent men, must have understood that those suggestions were merely made to ■enable them to appreciate the standard by which the plain tiff’s1 conduct was to be tested. Any inference that the jury were misled thereby to the prejudice of the defendant is, I think, unwarranted.
The court also properly declined the request to charge that it was the duty of the plaintiff, as matter of law, to look again toward the approaching car after leaving the curb. As already observed,'the distance she was obliged to walk before she was struck does not appear. . It does appear that she was walking very slowly and very feebly and that she was nearly over the track, which justifies the inference tliat when she reached the track she had ample time to cross if the defendant had respected her rights and approached the’crossing with reasonable .care.
I, therefore, vote to-affirm the-judgment, with costs.
Judgment and order reversed, new trial ordered, costs to appellant, to abide event..